Exhibit 10.7

Comverse, Inc.

2012 Stock Incentive Compensation Plan

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) is made
effective from and after the date of grant as specified in the Electronic Grant
Acceptance Web Page (the “Date of Grant”) by and between Comverse, Inc., a
Delaware corporation (with any successor, the “Company”), and the person to whom
the Electronic Grant Acceptance Web Page (the “Notice of Grant”) is addressed
(the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Comverse, Inc. 2012 Stock Incentive
Compensation Plan as amended from time to time (the “Plan”), and the country
specific Addendum (if applicable), each of which is incorporated herein by
reference and made a part of this Award Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Restricted Stock Unit Award. Subject to the terms and conditions of the Plan
and this Award Agreement, the Company hereby grants to the Participant the
number of Restricted Stock Units (the “RSUs”) indicated in the Notice of Grant.
Each RSU represents one notional Share.

2. Settlement of RSUs. On each Vesting Date (as defined below) or as soon as
practicable, but no later than sixty (60) days, thereafter, the Company shall
deliver to the Participant one or more certificates (or provide for book-entry)
representing the number of Shares equal to the number of RSUs which vested on
such Vesting Date. The Company shall not be liable to the Participant for
damages relating to any delays in issuing certificates, any loss of
certificates, or any mistakes or errors in issuance of the certificates or in
the certificates themselves (or book entries, respectively, as the case may be).
Prior to settlement, Participant shall make arrangements with the Committee for
the satisfaction of any federal, state, local or foreign withholding obligations
that may arise in connection with such settlement in accordance with the terms
of the Plan and this Award Agreement in accordance with Section 13 below.

3. Vesting of RSUs.

(a) Subject to the Participant’s Continuous Service through the applicable
Vesting Date, the RSUs shall vest pursuant to the following set forth on the
Notice of Grant (each, a “Vesting Date”):

4. Termination of Service.

If the Participant’s Continuous Service is terminated for any reason, the RSUs,
to the extent not then vested, shall be forfeited by the Participant without any
consideration.

5. No Right to Continued Service. The granting of the RSUs evidenced hereby and
this Award Agreement shall impose no obligation on the Company, any Subsidiary
or any Affiliate to continue the Continuous Service of the Participant and shall
not lessen or affect any right that the Company, any Subsidiary or any Affiliate
may have to terminate the Continuous Service of such Participant.

6. Rights as a Stockholder. The Participant shall have none of the rights of a
shareholder of the Company (including, without limitation dividend rights)
unless and until the RSUs are settled for Shares.



--------------------------------------------------------------------------------

7. Data Protection. The Participant consents to the collection, processing,
transmission and storage by the Company in any form whatsoever, of any data of a
professional or personal nature which is necessary for the purposes of
introducing and administering the Plan. The Company may share such information
with any Subsidiary or Affiliate, the trustee of any employee benefit trust, its
registrars, trustees, brokers, other third party administrator or any Person who
obtains control of the Company or acquires the Company, undertaking or
part-undertaking which employs the Participant, wherever situated.

8. Securities Laws/Legend on Certificates. The issuance and delivery of Shares
shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company may deem necessary which satisfies such requirements. The certificates
representing the Shares shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

9. Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant other than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No transfer shall be
permitted for value or consideration. No such permitted transfer of the RSUs to
heirs or legatees of the Participant shall be effective to bind the Company
unless the Committee shall have been furnished with written notice thereof and a
copy of such evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.

10. Restrictive Covenants.1

(a) Confidentiality. The Participant shall not disclose to anyone or make use of
any trade secret or proprietary or confidential information of the Company or an
Affiliate, including such trade secret or proprietary or confidential
information of any customer or other entity to which the Company owes an
obligation not to disclose such information, which he or she acquires during the
period of employment, including, without limitation, records kept in the
ordinary course of business, except (i) as such disclosure or use may be
required or appropriate in connection with his or her work as an employee of the
Company or an Affiliate, (ii) when required to do so by a court of law,
governmental agency or administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him or her to divulge, disclose or
make accessible such information or (iii) as to such confidential information
that becomes generally known to the public or trade without his or her violation
of this Section 10(a). The Participant hereby sells, assigns and transfers to
the Company all of his or her right, title and interest in and to all
inventions, discoveries, improvements and copyrightable subject matter (the
“Rights”) that, during his or her employment, are made or conceived by him or
her, alone or with others, and that relate to the Company or an Affiliate’s
present business or arise out of any work he or she performs or information he
or she receives regarding the business of the Company or an Affiliate while
employed by the Company or an Affiliate. The Participant shall fully disclose to
the Company or an Affiliate as promptly as possible all information known or
possessed by him or her concerning the Rights, and upon request by the Company
or an Affiliate and without any further compensation in any form to him or her
by the Company or an Affiliate, but at the expense of the Company or an
Affiliate, execute all applications for patents and copyright registrations,
assignments thereof and other applicable instruments and do all things that the
Company or an Affiliate may reasonably deem necessary to vest and maintain in it
the entire right, title and interest in and to all such Rights. The Participant
hereby agrees that prior to or immediately following his

 

 

1 

This language only to be included for a Participant who had this language in
their prior award.



--------------------------------------------------------------------------------

or her termination of employment he or she shall return all Company property in
his or her possession (and signing a written acknowledgement to this effect),
including but not limited to all computer software, computer access codes,
laptops, cell phone, Blackberries, keys and access cards, credit cards,
vehicles, telephones, office equipment and all copies (including drafts) of any
documentation or information (however and wherever stored) relating to the
business of the Company or an Affiliate.

(b) Non-compete; Non-solicitation. For and in consideration of the compensation
to be paid by the Company pursuant to the terms hereof, and in recognition of
the fact that the Participant will have access to confidential information and
other valuable rights of the Company or an Affiliate, the Participant covenants
and agrees that he will not, at any time during his employment with the Company
or an Affiliate and for a period of twelve (12) months thereafter, directly or
indirectly, engage in any business or in any activity related to the
development, sale, production, manufacturing, marketing or distribution of
products or services that are in competition with products or services that the
Company, its parent company or any of their subsidiaries (in the case of other
subsidiaries of the parent company, to the extent Grantee has had access to
Confidential Information of such subsidiaries) produces, sells, manufactures,
markets, distributes or has interest in, in any state or foreign country in
which the Company, its parent company or any of their subsidiaries (in the case
of other subsidiaries of the parent company, to the extent the Participant has
had access to Confidential Information of such subsidiaries) then conducts
business or reasonably has plans to conduct business. It is not the intent of
this covenant to bar the Participant from employment in any company whose
general business is the manufacture of communications equipment or delivery of
communications services, only to limit specific and direct competition with the
Company. Notwithstanding the foregoing, nothing contained in this Award
Agreement shall prevent the Participant from being an investor in securities of
a competitor listed on a national securities exchange or actively traded
over-the-counter so long as such investments are in amounts not significant as
compared to his total investments or to the aggregate of the outstanding
securities of the issuer of the same class or issue of the specific securities
involved. The Participant further agrees that during his employment by the
Company or an Affiliate and for a period of twelve (12) months thereafter, the
Participant shall not, directly or indirectly, induce, attempt to induce, or aid
others in inducing, an exempt employee of the Company or an Affiliate to accept
employment or affiliation with another firm or corporation engaging in such
business or activity of which the Participant is an employee, owner, partner or
consultant.

(c) Scope. The Company and the Participant agree that the duration and
geographic scope of the Restrictive Covenant provision set forth in this
Section 10 are reasonable. In the event that any court of competent jurisdiction
determines that the duration or the geographic scope, or both, are unreasonable
and that such provision is to that extent unenforceable, the Company and the
Participant agree that the provision shall remain in full force and effect for
the greatest time period and in the greatest area that would not render it
unenforceable. The Company and the Participant intend that this provision shall
be deemed to be a series of separate covenants, one for each and every county of
each and every state of the United States of America and each and every
political subdivision of each and every country outside the United States of
America where this provision is intended to be effective.

(d) Clawback. If the Participant violates the requirements of Section 10 of this
Award Agreement, then in addition to all remedies in law and/or equity available
to the Company, Participant shall forfeit all unvested RSUs and vested RSUs for
which delivery of the underlying Shares has not occurred. In addition, with
respect to RSUs for which Shares were previously issued to the Participant
pursuant to Section 2 hereof, the Participant shall immediately pay to the
Company the Fair Market Value of such Shares on the date(s) such RSUs vested,
without regard to any taxes that may have been deducted from such amount.

11. Adjustment of RSUs. Adjustments to the RSUs shall be made in accordance with
the terms of the Plan.

12. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the RSUs, their grant,
vesting, delivery or otherwise and to take such other action as may be necessary
in the opinion of the Committee to satisfy all obligations for the payment of
such withholding taxes.



--------------------------------------------------------------------------------

13. Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: Secretary, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.

14. Entire Agreement. The Award Agreement, the Notice of Grant, the Country
Specific Addendum (if applicable), and the Plan, constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.

15. Waiver. No waiver of any breach or condition of this Award Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.

16. Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the RSUs pursuant to this
Agreement.

17. Successors and Assigns. The provisions of this Award Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.

18. Choice of Law; Jurisdiction; Waiver of Jury Trial. THIS AWARD AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF DELAWARE
WITHOUT REGARD TO CONFLICTS OF LAWS.

SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.

19. RSUs Subject to Plan. By entering into this Award Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The RSUs are subject to the Plan. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail. The Participant has had the opportunity to retain
counsel, and has read carefully, and understands, the provisions of the Plan and
this Award Agreement.

21. Amendment. The Committee may amend or alter this Award Agreement and the
RSUs granted hereunder at any time; provided that, subject to Articles 11, 12,
and 13 of the Plan, no such amendment or alteration shall be made without the
consent of the Participant if such action would materially diminish any of the
rights of the Participant under this Award Agreement or with respect to the
RSUs.



--------------------------------------------------------------------------------

22. Fractional Shares. Fractional shares shall not be issued and any rights
thereto shall be forfeited without consideration.

23. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

24. Headings. Section and sub-section headings are for convenient reference only
and shall not control or affect the meaning of construction of any of its
provisions.

25. Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

26. No Guarantees Regarding Tax Treatment. Participants (or their beneficiaries)
shall be responsible for all taxes with respect to the RSUs. The Committee and
the Company make no guarantees regarding the tax treatment of the RSUs. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax under Section 409A, Section 457A or otherwise and none
of the Company, any Subsidiary or Affiliate, or any of their employees or
representatives shall have any liability to a Participant (or their
beneficiaries) with respect thereto.

27. Compliance with Section 409A. The Company intends that the RSUs be
structured in compliance with, or to satisfy an exemption from, Section 409A,
such that there are no adverse tax consequences, interest, or penalties under
Section 409A as a result of the RSUs. In the event the RSUs are subject to
Section 409A, the Committee may, in its sole discretion, take the actions
described in Section 11.1 of the Plan. Notwithstanding any contrary provision in
the Plan or this Award Agreement, any payment(s) of “nonqualified deferred
compensation” (within the meaning of Section 409A) that are otherwise required
to be made under this Award Agreement to a “specified employee” (as defined
under Section 409A) as a result of his or her “separation from service” (as
defined below) (other than a payment that is not subject to Section 409A) shall
be delayed for the first six (6) months following such “separation from service”
and shall instead be paid on the date that immediately follows the end of such
six (6) month period (or, if earlier, within 10 business days following the date
of death of the specified employee) or as soon as administratively practicable
within 60 days thereafter, but in no event later than the end of the applicable
taxable year. A termination of Continuous Service shall not be deemed to have
occurred for purposes of any provision of the Award Agreement providing for the
payment of any amounts or benefits that are considered nonqualified deferred
compensation under Section 409A upon or following a termination of Continuous
Service, unless such termination is also a “separation from service” within the
meaning of Section 409A and the payment thereof prior to a “separation from
service” would violate Section 409A. For purposes of any such provision of this
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of Continuous Service” or like terms shall mean
“separation from service.”

28. Acknowledgement. This Award has been granted in replacement of the
Restricted Stock Unit Award previously granted to the Participant under the
Comverse Technology, Inc. 2011 Stock Incentive Compensation Plan or a
predecessor plan (each, a “CTI Plan”), pursuant to a Restricted Stock Unit Award
Agreement under a CTI Plan (the “Prior Award”). This Award is granted in
replacement of the Prior Award based upon the action of the Committee of CTI as
authorized under the CTI Plan to make adjustments to outstanding awards in
connection with a spin-off transaction involving the Company. In accepting this
Award, the Participant understands and acknowledges that the Participant’s
rights under this Award are in full satisfaction of the Participant’s rights to
the outstanding portion of the Prior Award, which is hereby cancelled and
superseded.

*****************************************